


ALEXANDER & BALDWIN, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
NON-EMPLOYEE BOARD MEMBER—NO DEFERRAL


RECITALS


A.           The Corporation has implemented the Plan as a comprehensive equity
incentive compensation program under which eligible persons in the Corporation’s
service may be granted equity-based awards designed to encourage them to
continue their service relationship with the Corporation.
 
B.           Participant is a non-employee Board member who is eligible to
receive an award under the Plan, and this Agreement is executed pursuant to, and
is intended to carry out the purposes of, the Plan in providing a restricted
stock unit award to Participant as a meaningful incentive for Participant to
continue to serve as a non-employee Board member.
 
C.           All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
1. Grant of Restricted Stock Units.  The Corporation hereby awards to
Participant, as of the Award Date, an award (the “Award”) of restricted stock
units under the Plan.  Each restricted stock unit represents the right to
receive one share of Common Stock on the vesting date of that unit.  The number
of shares of Common Stock subject to the awarded restricted stock units, the
applicable vesting schedule for the restricted stock units and the underlying
shares, the dates on which those vested shares shall be issued to Participant
and the remaining terms and conditions governing the Award shall be as set forth
in this Agreement.
 
AWARD SUMMARY

Participant
 
___________________
 
 
Award Date:
 
___________________
 
 
Number of Shares Subject to Award:
 
 
_________ shares of Common Stock (the “Shares”)
 
 
Vesting Commencement Date:
 
___________________
 
 
Vesting Schedule:
 
Participant shall vest with respect to the Shares in a series of three (3)
successive equal annual installments upon his completion of each year of Board
service over the three (3)-year period measured from the Vesting Commencement
Date.  The Shares may vest in whole or in part on an accelerated basis in
accordance with the provisions of Paragraphs 3 and 5 of this Agreement.  In no
event shall any Shares vest after the date of Participant’s termination of Board
service.
 
 
Issuance Schedule
 
Subject to the provisions of Paragraph 7(a), each Share in which the Participant
vests in accordance with the foregoing Vesting Schedule or pursuant to the
vesting acceleration provisions of Paragraph 3 or  5 of this Agreement shall be
issued on the date that Share vests or as soon thereafter as administratively
practicable, but in no event later than the later of (i) the close of the
calendar year in which that Share vests or (ii) the fifteenth day of the third
calendar month following such vesting date (the “Issuance Date”).
 

 
2. Limited Transferability.  Prior to the actual issuance of the Shares which
vest hereunder, Participant may not transfer any interest in the restricted
stock units subject to the Award or the underlying Shares or pledge or otherwise
hedge the sale of those units or Shares, including (without limitation) any
short sale or any acquisition or disposition of any put or call option or other
instrument tied to the value of those Shares. However, any Shares which vest
hereunder but otherwise remain unissued at the time of Participant’s death may
be transferred pursuant to the provisions of Participant’s will or the laws of
inheritance or to Participant’s designated beneficiary or beneficiaries of this
Award. Participant may also direct the Corporation to issue the stock
certificates for any Shares which in fact vest and become issuable hereunder to
one or more designated Family Members or a trust established for Participant
and/or his Family Members. Participant may make such a beneficiary designation
or certificate directive at any time by filing the appropriate form with the
Plan Administrator or its designee.
 
3. Cessation of Service.  The restricted stock units subject to this Award shall
immediately vest in full upon Participant’s cessation of Board service by reason
of death, Permanent Disability or Retirement. Should Participant cease Board
service for any other reason prior to vesting in one or more Shares subject to
this Award, then the Award will be immediately cancelled with respect to those
unvested Shares, and the number of restricted stock units will be reduced
accordingly.  Participant shall thereupon cease to have any right or entitlement
to receive any Shares under those cancelled units.
 
4. Stockholder Rights and Dividend Equivalents
 
(a) Participant shall not have any stockholder rights, including voting,
dividend or liquidation rights, with respect to the Shares subject to the Award
until Participant becomes the record holder of those Shares following their
actual issuance.
 
(b) Notwithstanding the foregoing, should any dividend or other distribution
payable other than in shares of Common Stock, whether regular or extraordinary,
be declared and paid on the outstanding Common Stock while one or more Shares
remain subject to this Award (i.e., those Shares are not otherwise issued and
outstanding for purposes of entitlement to the dividend or distribution), then a
special book account shall be established for Participant and credited with a
phantom dividend equivalent to the actual dividend or distribution which would
have been paid on those Shares had they been issued and outstanding and entitled
to that dividend or distribution. As the Shares vest hereunder, the phantom
dividend equivalents credited to those Shares in the book account shall
concurrently vest and shall be distributed to Participant (in cash or such other
form as the Plan Administrator may deem appropriate in its sole discretion) at
the same time the vested Shares to which those phantom dividend equivalents
relate are issued.
 
5. Special Vesting Acceleration.  The restricted stock units subject to this
Award shall immediately vest in full upon Participant’s continuation in Board
service until the effective date of any Change in Control transaction. The
vested Shares will be issued immediately upon such effective date or as soon as
administratively practicable thereafter, but in no event more than fifteen (15)
business days after such effective date. Alternatively, the Participant’s right
to the Shares may, pursuant to the terms of the Change in Control transaction,
be converted into the right to receive the same consideration per share of
Common Stock payable to the other shareholders of the Corporation in
consummation of the Change in Control and distributed at the same time as such
shareholder payments, but such distribution to Participant shall in all events
be completed no later than the later of (i) the close of the calendar year in
which such Change in Control is effected or (ii) the fifteenth (15th) of the
third (3rd) calendar month following the effective date of that Change in
Control.
 
6. Adjustment in Shares.  Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, or should the value of outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, or should there occur any merger, consolidation or
other reorganization, then equitable adjustments shall be made by the Plan
Administrator to the total number and/or class of securities issuable pursuant
to this Award in order to reflect such change and thereby prevent a dilution or
enlargement of benefits hereunder.  In making such equitable adjustments, the
Plan Administrator shall take into account any amounts to be credited to
Participant’s book account under Paragraph 4(b) in connection with the
transaction, and the determination of the Plan Administrator shall be final,
binding and conclusive.
 
7. Issuance of Shares of Common Stock.
 
(a) Except as otherwise provided in Paragraph 5, on the applicable Issuance Date
for the Shares which vest in accordance with the terms of this Agreement, the
Corporation shall issue to or on behalf of Participant a certificate (which may
be in electronic form) for the vested shares of Common Stock to be issued on
such date and shall concurrently distribute to Participant any phantom dividend
equivalents with respect to those vested Shares. Notwithstanding the foregoing,
should Participant attain Retirement age prior to completion of the normal
Vesting Schedule set forth in Paragraph 1, then any Shares in which Participant
may, pursuant to Code Section 409A, be deemed to vest at that time shall be
issued upon the earliest to occur of (i) the Issuance Date which would otherwise
apply to those Shares under this
 

 



 
 

--------------------------------------------------------------------------------

 

 Agreement had Participant not reached Retirement age, (ii) the date of
Participant’s cessation of Board service or (iii) the effective date of a Change
in Control (with the issuance in such latter event to be governed by the terms
of Paragraph 5 above).
 
(b) Except as otherwise provided in Paragraph 5, the settlement of all
restricted stock units which vest under this Award shall be made solely in
shares of Common Stock.  In no event, however, shall any fractional shares be
issued.  Accordingly, the total number of shares of Common Stock to be issued at
the time the Award vests shall, to the extent necessary, be rounded down to the
next whole share in order to avoid the issuance of a fractional share.
 
8. Compliance with Laws and Regulations.
 
(a) The issuance of shares of Common Stock pursuant to the Award shall be
subject to compliance by the Corporation and Participant with all applicable
requirements of law relating thereto and with all applicable regulations of any
stock exchange on which the Common Stock may be listed for trading at the time
of such issuance.
 
(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance of any Common Stock hereby shall relieve the Corporation of any
liability with respect to the non-issuance of the Common Stock as to which such
approval shall not have been obtained.  The Corporation, however, shall use its
best efforts to obtain all such approvals.
 
9. Successors and Assigns.  Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.
 
10. Notices.  Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices.  Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement.  All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
 
11. Construction.  This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan.  All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.
 
12. Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Hawaii without resort to
that State’s conflict-of-laws rules.
 
13. No Impairment of Rights.  This Agreement shall not in any way affect the
right of the Corporation to adjust, reclassify, reorganize or otherwise make
changes in its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.  In
addition, this Agreement shall not in any way be construed or interpreted so as
to affect adversely or otherwise impair the right of the Corporation or its
shareholders to remove Participant from the Board at any time in accordance with
the provisions of applicable law.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
 

 
ALEXANDER & BALDWIN, INC.
           
By:
     
Title:
     
Address:
                     
PARTICIPANT
           
Signature:
     
Address:
           




 
 



 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
DEFINITIONS
 
A. Agreement shall mean this Restricted Stock Unit Award Agreement.
 
B. Award shall mean the award of restricted stock units made to Participant
pursuant to the terms of this Agreement.
 
C. Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
 
D. Board shall mean the Corporation’s Board of Directors.
 
E. Change in Control shall mean a change of ownership or control of the
Corporation effected through any of the following transactions:
 
(i) the closing of a merger, consolidation or other reorganization approved by
the Corporation’s stockholders, unless securities representing fifty percent
(50%) or more of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,
 
(ii) a sale, transfer or other disposition of all or substantially all of the
Corporation’s assets,
 
(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) acquires directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) beneficial
ownership  (within the meaning of Rule 13d-3 of the 1934 Act) of securities
possessing (or convertible into or exercisable for securities possessing)
thirty-five percent (35%) or more of the total combined voting power of the
Corporation’s securities (as measured in terms of the power to vote with respect
to the election of Board members) outstanding immediately after the consummation
of such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Corporation or the acquisition of
outstanding securities held by one or more of the Corporation’s existing
stockholders, or
 
(iv) a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.
 
The foregoing definition of Change in Control shall in all instances be applied
and interpreted in such manner that the applicable Change in Control transaction
will also qualify as: (i) a change in the ownership of the Corporation, as
determined in accordance with  Section 1.409A-3(i)(5)(v) of the Treasury
Regulations, (ii) a change in the effective control of the Corporation, as
determined in accordance with Section 1.409A-3(i)(5)(vi) of the Treasury
Regulations, or (iii) a change in the ownership of a substantial portion of the
assets of the Corporation, as determined in accordance with  Section
1.409A-3(i)(5)(vii) of the Treasury Regulations.


F. Code shall mean the Internal Revenue Code of 1986, as amended.
 
G. Common Stock shall mean shares of the Corporation’s common stock.
 
H. Corporation shall mean Alexander & Baldwin, Inc., a Hawaii corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of Alexander & Baldwin, Inc. which shall by appropriate action adopt the
Plan.
 
I. Family Members shall mean, with respect to the Participant, any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law.
 
J. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.
 
K. Participant shall mean the non-employee Board member to whom the Award is
made pursuant to the Automatic Grant Program.
 
L. Permanent Disability shall mean the inability of Participant to perform his
or her usual duties as a Board member by reason of any medically determinable
physical or mental impairment expected to result in death or to be of continuous
duration of twelve (12) months or more.
 
M. Plan shall mean the Corporation’s 2007 Incentive Compensation Plan.
 
N. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
 
O. Retirement shall mean the cessation of Board service by reason of
retirement at or after the attainment of age seventy-two (72).
 

